J-A03001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LISA MORGAN, SURVIVING CO-                       IN THE SUPERIOR COURT OF
EXECUTRIX AND CO-TRUSTEE UNDER                         PENNSYLVANIA
THE LAST WILL OF ROBERT M. MUMMA,
DECEASED

                         Appellee

                    v.

ROBERT M. MUMMA, II

                         Appellant                     No. 730 MDA 2016


                Appeal from the Order Entered April 22, 2016
            In the Court of Common Pleas of Cumberland County
                     Civil Division at No(s): 2014-7108


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

JUDGMENT ORDER BY LAZARUS, J.:                     FILED JANUARY 03, 2017

      Robert M. Mumma, II, appeals from the order entered in the Court of

Common Pleas of Cumberland County, sustaining Appellee’s preliminary

objections and dismissing Mumma’s complaint with prejudice, based, inter

alia, on the complaint’s failure to conform to the rules of civil procedure.

      Upon review of Mumma’s appellate brief, we are constrained to quash

the appeal pursuant to Pa.R.A.P. 2101.       In all respects, the brief fails to

conform to the Rules of Appellate Procedure. Specifically, the brief does not

contain:   (1) a statement of jurisdiction; (2) a statement of the order or

other determination in question; (3) a statement of the scope and standard

of review; (4) a statement of the questions involved; (5) a statement of the

case; or (6) a summary of the argument. See Pa.R.A.P. 2111. In addition,
J-A03001-17



the “argument” section of Mumma’s brief consists of two one-sentence

paragraphs in which he baldly states, without citation to authority, that his

complaint should not have been stricken with prejudice.     Mumma fails to

develop any legal argument whatsoever and, accordingly, has waived all

appellate issues.   See Commonwealth v. Clayton, 816 A.2d 217 (Pa.

2002) (“[I]t is a well settled principle of appellate jurisprudence that

undeveloped claims are waived and unreviewable on appeal.”).

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/3/2017




                                    -2-